886 So.2d 318 (2004)
Jeffrey H. WAIT, Appellant,
v.
Christine R. WAIT, Appellee.
No. 4D03-653.
District Court of Appeal of Florida, Fourth District.
November 10, 2004.
Troy W. Klein of Troy W. Klein, P.A., West Palm Beach, for appellant.
Craig A. Boudreau, West Palm Beach, for appellee.
PER CURIAM.
Less than a year after rendition of the final judgment dissolving the marriage of Jeffrey and Christine Wait, the former husband filed a petition for a downward modification of the judgment's child support and alimony obligations. The trial court denied the former husband's petition, relying upon the "unclean hands" doctrine, and directed him to contribute $2,500 towards the attorney's fees incurred by the former wife. The former husband appeals.
We find no abuse of discretion in the trial court's application of the "unclean hands" doctrine and affirm the denial of the former husband's petition. See Blender v. Blender, 760 So.2d 950, 952 (Fla. 4th DCA 1999) (applying abuse of discretion standard of review to lower court's determination to apply clean hands doctrine). We reverse, however, that portion of the order requiring the former husband to contribute to the former wife's attorney's fees since the only evidence before the lower court placed the parties in financial parity.
AFFIRMED in part and REVERSED in part.
KLEIN, STEVENSON and SHAHOOD, JJ., concur.